CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Trustees and Shareholders Putnam California Tax Exempt Income Fund: We consent to the use of our report, dated November 13, 2013, included herein, with respect to the financial statements of Putnam California Tax Exempt Income Fund, and to the references to our firm under the captions Financial Highlights in the prospectus and Auditor and Financial Statements in the Statement of Additional Information. /s/ KPMG LLP Boston, Massachusetts January 24, 2014
